
	

114 HR 4373 IH: End Drunk Driving Act of 2016
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4373
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2016
			Miss Rice of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the safety of individuals by taking measures to end drunk driving.
	
	
		1.Short title
 This Act may be cited as the End Drunk Driving Act of 2016. 2.FindingsCongress finds the following:
 (1)Alcohol-impaired driving fatalities represent approximately one-third of all highway fatalities in the United States in a given year.
 (2)First offenders were responsible for 75 percent of drunk driving arrests and 25 percent were from repeat offenders.
 (3)In 2013, there were 10,076 alcohol-impaired driving fatalities in the United States. (4)The National Highway Traffic Safety Administration has partnered with automobile manufacturers to develop alcohol detection technologies that may be installed in vehicles to prevent drunk driving.
 (5)An estimated 59,000 lives and $343,000,000,000 may be saved over a 15-year period by the widespread installation of alcohol detection technologies in motor vehicles.
			3.Advanced technology to end drunk driving
 (a)In generalNot later than 10 years after the date of enactment of this Act, the Secretary shall issue a final rule prescribing or amending a Federal motor vehicle safety standard that would prevent operation of a motor vehicle when the operator is under the influence of alcohol. The standard—
 (1)shall prevent the operation of the motor vehicle if the operator’s blood alcohol content is above the legal limit; and
 (2)shall require such technology to be— (A)reliable and accurate;
 (B)set at the legal limit; (C)unobtrusive and fast;
 (D)tamper-proof/circumvention-resistant; (E)functionary in extreme environments (both hot and cold); and
 (F)easily maintained. 4.Funding and plans for driver alcohol detection system for safety researchSection 403(h) of title 23, United States Code, is amended—
 (1)by striking paragraph (2) and inserting the following:  (2)FundingTo carry out this subsection, the Secretary shall obligate from funds made available to carry out this section—
 (A)$12,000,000 for each of fiscal years 2017 and 2018; (B)$16,000,000 for each of fiscal years 2019 and 2020; and
 (C)$20,000,000 for each of years 2021 through 2026.; and (2)in paragraph (4)—
 (A)in subparagraph (A) by striking and at the end; (B)by redesignating subparagraph (B) as subparagraph (C); and
 (C)by inserting after subparagraph (A) the following:  (B)outlines the Administration’s plans to expedite research and development of this technology; and.
				5.Use of ignition interlock devices to prevent repeat intoxicated driving
 (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Use of ignition interlock devices to prevent repeat intoxicated driving (a)DefinitionsIn this section:
 (1)Alcohol concentrationThe term alcohol concentration means grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath. (2)Driving while intoxicated; driving under the influenceThe terms driving while intoxicated and driving under the influence mean driving or being in actual physical control of a motor vehicle in a State while having a blood alcohol concentration that is greater than or equal to the lesser of—
 (A)the blood alcohol concentration limit of the State in which the individual is driving; or (B)0.08 percent.
 (3)Ignition interlock deviceThe term ignition interlock device means an in-vehicle device that— (A)requires a driver to provide a breath sample prior to the motor vehicle starting; and
 (B)prevents a motor vehicle from starting if the alcohol concentration of the driver is above the legal limit.
								(4)Motor vehicle
 (A)In generalThe term motor vehicle means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways.
 (B)ExclusionsThe term motor vehicle does not include— (i)a vehicle operated solely on a rail line; or
 (ii)a commercial vehicle. (b)Laws requiring ignition interlock devicesA State meets the requirements of this subsection if the State has enacted and is enforcing a law that requires throughout the State the installation of an ignition interlock device for a minimum of 180 days on each motor vehicle operated by an individual who is convicted of driving while intoxicated or driving under the influence.
						(c)Withholding of funds for noncompliance
 (1)Fiscal year 2017On October 1, 2016, the Secretary shall withhold 1 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b) of this section.
 (2)Fiscal year 2018On October 1, 2017, the Secretary shall withhold 3 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b) of this section.
 (3)Fiscal year 2019 and thereafterOn October 1, 2018, and on October 1 of each fiscal year thereafter, the Secretary shall withhold 5 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b) of this section.
							(d)Period of availability of withheld funds; effect of compliance and noncompliance
 (1)Period of availability of withheld fundsAny funds withheld under subsection (c) from apportionment to a State shall remain available for apportionment to the State until the end of the third fiscal year following the fiscal year for which the funds are authorized to be appropriated.
 (2)Apportionment of withheld funds after complianceIf, before the last day of the period for which funds withheld under subsection (c) from apportionment are to remain available for apportionment to a State under paragraph (1), the State meets the requirements of subsection (b), the Secretary shall, on the first day on which the State meets the requirements of subsection (b), apportion to the State the funds withheld under subsection (c) that remain available for apportionment to the State.
 (3)Period of availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph (2)— (A)shall remain available for expenditure until the end of the third fiscal year following the fiscal year in which the funds are so apportioned; and
 (B)if not apportioned at the end of that period, shall lapse. (4)Effect of noncomplianceIf, at the end of the period for which funds withheld under subsection (c) from apportionment are available for apportionment to a State under paragraph (1), the State does not meet the requirements of subsection (b), the funds shall lapse..
 (b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:
				
					
						171. Use of ignition interlock devices to prevent repeat intoxicated driving..
 6.DefinitionsIn this Act, the following definitions apply: (1)Alcohol-impaired drivingThe term alcohol-impaired driving means operation of a motor vehicle (as defined in section 30102(a)(6) of title 49, United States Code) by an individual whose blood alcohol content is at or above the legal limit.
 (2)Legal limitThe term legal limit means a blood alcohol concentration of— (A)0.08 percent or greater (as specified in section 163(a) of title 23, United States Code); or
 (B)such other percentage limitation as may be established by applicable Federal, State, or local law.  